Status of Application

Acknowledgement is made of amendments filed 06/28/2022. Upon entering the amendments, claims 4-5 and 14-19 are canceled, claims 24-34 are added, and claims 1, 6-10, 13, and 21-23 are amended. The claims 1-3, 6-13, and 20-34 are pending and presented for the examination.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 04/27/2022 and 07/27/2022 were filed after the mailing date of the non-final office action on 02/28/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Indefiniteness Rejections under USC 112 Withdrawn
3.	Claims 7-10 and 21-23 have been amended to overcome the indefiniteness rejections set forth in the previous office action, and claims 14-19 have been canceled. Therefore, the grounds of rejection of these claims under USC 112 are withdrawn.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke (US 8309213) in view of Bongio et al (Polymer derived ceramic matrix composites for friction applications) and in further view of Hu et al (CN 102584307 A).
Regarding claim 34, Clarke teaches a method of making a fabric structure that is infiltrated with a matrix comprising 100 parts silicone resin, 4-40 parts BN, 3-15 parts silica, and 0.1-1.2 parts boron oxide. Said boron oxide is added as a catalyst for the polymerization of the silicone resin. The silicone resin component is a mixture of polymers that can be phenyl silsesquioxane and methoxy terminated silsequioxane (see claims 1-3), and the silicon resin component constitutes a binder composition according to the instant claim 13. Said binder composition is based on silsequioxane resins and is infiltrated (impregnated) into a fibrous mass. The infiltrated resin is not cross-linked prior to polymerization via catalyst, and thus before cross-linking, the Clarke infiltrated fabric structure is a pre-impregnated fiber-reinforced composite material. The process comprises forming a woven laminar fibers structure and infiltrating with the polymeric binder composition discussed above. 
	While Clarke teaches a silicone resin component that is compositionally equivalent to that which is instantly claimed, Clarke does not disclose the silicon resin viscosity at temperatures between 50 °C and 70 °C. However, it would have been obvious to one of ordinary skill in the art to modify Clarke in view of Bongio et al in order to use a silicone resin having the viscosity properties taught therein. Bongio et al teaches polymer derived ceramic matrix composites formed through infiltration of a polysiloxane-type resin. Bongio teaches a viscosity range that is appropriate for resins to be infiltrated, and said range overlaps and encompasses the range of the instant claim (see page 484). This teaching would indicate to one of ordinary skill in the art that this viscosity range should be that range also used when forming ceramics according to the Clarke method. As the Clarke infiltrating resin is compositionally equivalent to that of the instant claims, and as Bongio provides a teaching indicating a viscosity range that would be workable for infiltration, routine optimization and experimentation with this range and with the equivalent resin of Clarke would lead to a polymeric binder composition having the viscosity properties at 50-70 °C of the instant claims. 
	Claim 34 differs from Clarke in view of Bongio as applied above because Clarke teaches that the infiltrating resin comprises acetone as a dissolving component, and does not teach that divinyl benzene is comprised. However, it would have been obvious to one of ordinary skill in the art to modify Clarke in view of Hu et al in order to use divinyl benzene rather than acetone because Hu et al teaches a method of forming a similar silicon carbide/carbon fiber composite through infiltration of a resin component into a fibrous preform, and teaches that infiltrating resin system can equivalently comprise acetone or divinyl benzene (see claim 3 and paragraph 0008). This teaching would indicate the equivalency of these two components when mixed in the resin system as used in the Clarke method, and as such, the choice of divinyl benzene is shown to be a selection of an equivalent solvent used to achieve equivalent and expected results. This further limitation of instant claim 34 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
Allowable Subject Matter
7.	Claims 1-3, 6-13, and 20-33 are allowed. The prior art, either alone or in combination, fails to teach or suggest a pre-impregnated composite material meeting each limitation of instant claim 1, wherein the solid and liquid resins are each selected from those listed in amended limitations of said claim. The prior art also does not teach or suggest a method wherein said claim 1 pre-impregnated composite is used in a process meeting each limitation of instant claim 20. The prior art further does not teach or suggest a method for making a pre-impregnated fiber-reinforced composite material wherein a fiber mass is arranged and impregnated with a binder that meets each limitation of amended claim 13. 
Response to Arguments
8.	Applicant’s arguments filed 06/28/2022 have been fully considered. The remarks are persuasive regarding the amended independent claims 1 and 13 and the claims dependent therefrom. These claims are therefore now allowable. The remarks are not persuasive, however, regarding new independent claim 34. This claim does not contain each limitation that was previously indicated as rendering allowable instant claim 1. As such, it is not allowable for the reasons set forth for amended claim 1, i.e. the inclusion of the allowable claim 5 limitation. Applicant’s remarks are not persuasive at showing that the prior art does not teach a method wherein divinyl benzene is used, or that one of ordinary skill would not have had motivation to use this component in place of/in conjunction with acetone. The prior art applied above to Hu et al indicates that it was known in the art that acetone and divinyl benzene are equivalent solvents when used in impregnation processes such as those taught by Clarke. As such, the obvious modification of Clarke in view of Hu et al, discussed above, would have led to a process meeting this compositional limitation of instant claim 34. The remarks in this regard are thus not persuasive at showing the distinctness of the new claim 34 over the prior art of record. 
					Conclusion
9.	Claims 1-3, 6-13, and 20-33 are allowed. Claim 34 is rejected. 
10.	Applicant’s arguments are not persuasive regarding new claim 34, and the claim is rejected after first action. Therefore, THIS ACTION IS MADE FINAL. 
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW21 September 2022